                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC #:
 AIDA GONZALEZ,                                                DATE FILED: 3/31/2020

                           Plaintiff,
                                                               1:18-cv-01797-MKV
                    -against-
                                                                      ORDER
 NYU LANGONE HOSPITALS,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In a Standing Order dated

March 13, 2020, the Chief Judge of this Court advised judges to conduct court proceedings by

telephone where practicable and to exercise discretion whether to hold or adjourn hearings and

conferences [M10-468, 20MISC00154]. Accordingly:

       It is hereby ORDERED that the Conference scheduled to take place in this matter on

April 9, 2020 is adjourned sine die.



SO ORDERED.
                                                     _________________________________
Date: March 31, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
